Dear Mr. Wood:
This office is in receipt of your request for an opinion of the Attorney General in regard to  the validity of a proposed ordinance for the Town of Killian insofar as whether it impinges upon the authority of the Mayor. The proposed ordinance is as follows:
  Be it proposed by the Board of Alderman of the Town of Killian, Louisiana, that all bills over $100.00 are submitted to the Board of Alderman for payment approval. This procedure will take place at each regular town meeting.
We agree with the conclusion you reached after having read Atty. Gen. Op. 89-90 and 92-215 that  "it would appear that the proposed Ordinance would impinge on the Mayor's authority."
In the more recent opinion, Atty Gen. Op 00-205, a similar conclusion was reached wherein this office was asked "if the mayor has the authority to pay bills of the municipality". It was concluded, "The mayor has the specific duty to sign warrants drawn on the treasury and to require the clerk to attest to the warrants. He is also able to pay specific bills without the approval of the board of aldermen as long as the bills fall within a category in the approved budget and proper appropriations have been made."
In accord with these conclusions, we note that in Atty. Gen. Op. 91-516 this office found  the Mayor of a Lawrason Act municipality has the power to sign all contracts on behalf of the municipality that the town council initially authorizes, and stated, "Similarly, the mayor also has authority to pay municipal bills, after an annual budget is first approved by the town council."
In accord with prior opinions of this office based upon the statutory authority of the Mayor, we must conclude the ordinance requiring approval by the Board of Aldermen for payment of bills over $100 would infringe upon the authority of the Mayor when the expenses are covered by the annual budget.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ________________________ BARBARA B. RUTLEDGE Assistant Attorney General
RPI/bbr
Date Released:  February 11, 2003